DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese Application No. 2020-154426 was received on 12 October 2021 as required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 13 September 2021 have been considered by the examiner.

Drawings
The drawings filed on 13 September 2021 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance for Claim 1 is that applicants claimed invention includes a recording device wherein of the plurality of regulating members, the regulating members disposed at both end portion sides in the width direction apply less load on the medium than the regulating member disposed toward a center in the width direction.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claims 2-11 are allowable because they depend from Claim 1.
Claim 12 is allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance for Claim 12 is that applicants claimed invention includes a control method wherein the control unit controls the position adjustment mechanism and causes the regulating members disposed at both end portion sides in the width direction, of the plurality of regulating members, to apply less load on the medium than the regulating member disposed toward a center.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.

US PGPub 2017/0282609 A1 to Yatsunami discloses a recording device comprising: a recording unit configured to dispense a liquid onto a medium to perform recording; a support unit disposed facing the recording unit and configured to support the medium at a support face; a downstream transport roller pair disposed in plurality along a width direction intersecting a transport direction of the medium and downstream of the recording unit in the transport direction of the medium and configured to transport the medium; a regulating member disposed in plurality along the width direction of the medium between the recording unit and the downstream transport roller pair in the transport direction and configured to touch the medium from above;  wherein a nip point of the downstream transport roller pair is positioned higher than the support face and a bottom end of each regulating member is disposed at a position for pushing the medium down lower than the nip point of the downstream transport roller pair (See Figs. 4-5, regulating member 34C; transport roller pair 34A and B).
However, Yatsunami does not disclose an inversion path configured to invert front-to-back the medium on which recording was performed on a first surface of the medium and to merge upstream of the recording unit so as to achieve recording on a second surface of the medium opposite from the first surface, and of the plurality of regulating members, the regulating members disposed at both end portion sides in the width direction apply less load on the medium than the regulating member disposed toward a center in the width direction.

US PGPub 2020/0239252 A1 to Komuro et al. discloses a recording device comprising: a recording unit configured to dispense a liquid onto a medium to perform recording; a support unit disposed facing the recording unit and configured to support the medium at a support face; a downstream transport roller pair disposed in plurality along a width direction intersecting a transport direction of the medium and downstream of the recording unit in the transport direction of the medium and configured to transport the medium; a regulating member disposed in plurality along the width direction of the medium between the recording unit and the downstream transport roller pair in the transport direction and configured to touch the medium from above;  wherein a nip point of the downstream transport roller pair is positioned higher than the support face and a bottom end of each regulating member is disposed at a position for pushing the medium down lower than the nip point of the downstream transport roller pair (See Figs. 2, 4, regulating member 49; transport roller pair 47 and 48).
However, Komuro does not disclose an inversion path configured to invert front-to-back the medium on which recording was performed on a first surface of the medium and to merge upstream of the recording unit so as to achieve recording on a second surface of the medium opposite from the first surface, and of the plurality of regulating members, the regulating members disposed at both end portion sides in the width direction apply less load on the medium than the regulating member disposed toward a center in the width direction.

US PGPub 2018/0345688 A1 to Shomura et al. discloses a recording device comprising: a recording unit configured to dispense a liquid onto a medium to perform recording; a support unit disposed facing the recording unit and configured to support the medium at a support face; a downstream transport roller pair disposed in plurality along a width direction intersecting a transport direction of the medium and downstream of the recording unit in the transport direction of the medium and configured to transport the medium; a regulating member disposed in plurality along the width direction of the medium between the recording unit and the downstream transport roller pair in the transport direction and configured to touch the medium from above;  wherein a nip point of the downstream transport roller pair is positioned higher than the support face and a bottom end of each regulating member is disposed at a position for pushing the medium down lower than the nip point of the downstream transport roller pair (See Figs. 14-15, regulating member 60; transport roller pair 38; ¶0095) and an inversion path configured to invert front-to-back the medium on which recording was performed on a first surface of the medium and to merge upstream of the recording unit so as to achieve recording on a second surface of the medium opposite from the first surface (Fig. 1).
However, Shomura does not disclose wherein of the plurality of regulating members, the regulating members disposed at both end portion sides in the width direction apply less load on the medium than the regulating member disposed toward a center in the width direction.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853